Citation Nr: 1531036	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-18 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to additional benefits for a dependent child beyond age 18 based on school attendance from July 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida; an August 2009 administrative decision from the RO and Insurance Center in Philadelphia, Pennsylvania; and a September 2009 rating decision of the Appeals Management Center (AMC) in Washington, the District of Columbia.

In a March 2011 rating decision, the RO changed the diagnosis of the Veteran's service-connected psychiatric disability from anxiety disorder, not otherwise specified, to PTSD and assigned an increased rating of 30 percent from the date of service connection.  As this does not constitute a full grant, the issue of a higher initial rating for PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of service connection for residuals of a head injury and a higher initial rating for PTSD being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2001, VA received a request for approval of school attendance for A.G. based on her being a full-time high school student; additional benefits were paid to the Veteran through June 2002 when A.G. graduated high school.  
 
2.  In May 2002, the RO sent the Veteran a school attendance form to confirm A.G.'s attendance; no response was received.  
3.  An August 2002 letter to the Veteran notified him that A.G. was being removed from his award on July 1, 2002.

4.  Following the October 2001 claim, no additional claim was received until June 2008, after A.G. had turned 23.  


CONCLUSION OF LAW

The criteria for payment of additional benefits due to a dependent child beyond age 18 based on school attendance from July 2002 have not been met.  38 U.S.C.A. §§ 1115, 1134, 1135, 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.503, 3.667(a)(1), (2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  No amount of additional evidentiary development would change the result of this case.  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.

II.  Analysis

A veteran who is entitled to compensation, and whose disability is rated not less than 30 percent. is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

Pension or compensation may be paid from a child's 18th birthday based on school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1).

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).

A birth certificate shows that the A.G. was born in June 1983.  VA Form 21-674c, "Request for Approval of School Attendance," date stamped October 2001 shows that A.G. was a full-time high school student with an expected graduation date of June 2002.  

A May 2002 letter to the Veteran shows that a School Attendance Report was enclosed to confirm A.G.'s school attendance.  A report of contact with the Veteran dated in June 2002 shows that A.G. graduated high school that year.  An August 2002 letter to the Veteran shows that A.G. was removed from his award on July 1, 2002.  

The claims file contains no additional VA Forms 21-674c pertaining to A.G. until the current claim was received in June 2008.  In a statement accompanying the claim, the Veteran reported that although A.G. was in school, he had been advised that he could no longer receive compensation for her.  The Veteran reported that due to that erroneous information, he did not receive the additional benefits that he was owed.

In a March 2011 statement, the Veteran reported that he contacted VA by telephone on many occasions and was told that since he was on nonservice-connected disability, the matter was moot.  

At his hearing, the Veteran asserted that he should have been granted compensation for A.G. from June 2001 to July 2002.  June 2015 Hearing Transcript (T.) at 7.

Based on a review of the evidence, the Board concludes that additional benefits for a dependent child beyond age 18 based on school attendance after July 2002 are not warranted.  In this case, the Veteran submitted a timely VA Form 21-674c in October 2001 based on A.G. being a full-time student.  As discussed above, additional benefits through June 2002 when A.G. graduated high school were paid.  A.G. was not taken off the Veteran's award until after she graduated high school.  After her graduation in June 2002, the Veteran failed to submit any applications for benefits based on A.G.'s school attendance until the current claim in 2008, despite being sent an application by the RO in May 2002.  As A.G. was born in 1983, and was therefore over the age of 23 at the time of the 2008 claim, additional benefits cannot be granted.

The Board acknowledges the Veteran's reports that he was told that he could not receive additional benefits.  However, the claims file does not show any reports of contact from the Veteran regarding receiving additional benefits for A.G. after 2002 until the current claim in 2008.  The Board also acknowledges the Veteran's testimony that he did not receive compensation from the time A.G. turned 18 in June 2001 until she finished school in 2002.  However, as discussed above, the evidence shows that the Veteran did in fact receive additional compensation for A.G. until June 2002.  The August 2002 letter to the Veteran notified him that A.G. was being removed from his award July 1, 2002.  Therefore, notwithstanding the Veteran's testimony, the evidence shows A.G. did remain on his award until she graduated high school in June 2002.

The Board is sympathetic to the Veteran's claim.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  While the Board is sympathetic to the Veteran's claim, application of the law to the facts is dispositive, and the facts in this case discussed above show that no additional claims were received after 2001 until 2008, when A.G. was over the age of 23.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the claim is denied.


ORDER

Entitlement to additional benefits for a dependent child beyond age 18 based on school attendance from July 2002 is denied.  


REMAND

Regrettably, a remand is necessary for the remaining issues.  Statements of the case (SOCs) for those issues were sent to the Veteran in 2011.  Since then, additional evidence has been added to the claims file without the issuance of a supplemental statement of the case (SSOC).  Therefore, a remand is necessary for an SSOC addressing the additional evidence.

The Board also finds that examinations should be provided to the Veteran to determine whether any residuals of a head injury are related to his military service and to determine the current level of severity of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:
1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received at the Tampa VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate an VA examination to determine the nature, extent, and etiology of any diagnosed residuals of a head injury.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed residuals of a head injury are related to his military service.  The examiner should address the Veteran's reports of sustaining a concussion in a motor vehicle accident during service and having chronic headaches since that accident.  

The examiner should also address the service treatment records showing a report of a head injury without residuals at age two in a May 1968 report of medical history; a February 1972 record pertaining to the motor vehicle accident; and a March 1972 report of medical history showing a reported concussion in 1969, prior to his military service.  

The examiner should further address the evidence showing a head injury in a 1992 motor vehicle accident.

3.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected psychiatric disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

All pertinent psychiatric symptoms found should be noted in the examination report.  The examiner should comment on the extent to which the Veteran's PTSD impairs his occupational and social functioning.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided an SSOC that addresses all evidence since the 2011 SOCs and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


